COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Appellate case name:         William Johnson v. State of Texas, Texas Department of
                             Criminal Justice, et al.

Appellate case number:       01-18-00068-CV

Trial court case number:     D-1-GN-16-002392

Trial court:                 126th District Court of Travis County

        Appellant, William Johnson, has filed a motion for leave to file only “the original”
of his appellant’s brief and submitted his brief with the motion.1 Appellant’s brief was
filed in this appeal on February 9, 2018. Accordingly, we dismiss as moot appellant’s
motion for leave.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: February 22, 2018




1
       The Supreme Court of Texas, pursuant to its docket equalization authority, transferred the
       appeal from the Third Court of Appeals to this Court. See Misc. Docket No. 18–9010
       (Tex. Jan. 12, 2018); see also TEX. GOV'T CODE ANN. § 73.001 (Vernon 2013)
       (authorizing transfer of case from one court of appeals to another).